IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: TAX CLAIM BUREAU OF BERKS           :   No. 548 MAL 2021
COUNTY UPSET SALE HELD                     :
SEPTEMBER 20, 2019                         :
                                           :   Petition for Allowance of Appeal from
                                           :   the Order of the Commonwealth
PETITION OF: GILBERT M. MARTINEZ           :   Court

IN RE: TAX CLAIM BUREAU OF BERKS           :   No. 549 MAL 2021
COUNTY UPSET SALE HELD                     :
SEPTEMBER 20, 2019                         :
                                           :   Petition for Allowance of Appeal from
                                           :   the Order of the Commonwealth
PETITION OF: GILBERT M. MARTINEZ           :   Court


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of February, 2022, the Petition for Allowance of Appeal

is DENIED.